Citation Nr: 1423183	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-28 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to burial benefits, on a service-connected or nonservice-connected basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had verified active service from April 1946 to May 1947, and from October 1950 to November 1951, with four years of prior service.  The Veteran passed away on June [redacted], 2006, and the appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that, in pertinent part, denied the claims currently on appeal.  These claims were previously remanded by the Board in August 2009 and May 2012 for additional evidentiary development.  

As noted in the prior Board decision, the appellant's claim of entitlement to death pension benefits has been granted and is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional remand is warranted for further development of the record prior to adjudication of the appellant's claims for service connection for cause of the Veteran's death and burial benefits.
At the outset, the Board acknowledges that in the May 2012 remand, it directed the RO to obtain the medical records from R.D.L. in San Antonio, Zamables.  In response, by letter issued in November 2012, the RO asked the appellant to complete and submit a VA Form 21-4142 "Authorization for Release of Information" for the above referenced physician.  That same month, the appellant submitted a VA Form 21-4142, but the form was incorrectly completed and did not provide the required information.  The appellant also submitted duplicative records from that physician.  By notice letter issued in August 2013, the RO stated that no pertinent information had been received and again asked the appellant to submit evidence to help substantiate her claim.  Indeed, the appellant's representative received a courtesy copy of the notice letter.  

In this regard, the Board is cognizant of the RO's efforts, but given the medical difficulties of the appellant and her attempt to complete the VA Form 21-4142, the Board finds that the RO should contact the appellant, via her representative, and attempt to obtain an adequately completed VA Form 21-4142.  [Of note, the appellant is in receipt of death pension benefits to include aid and attendance.  See February 2013 Rating Determination and Notice Letter.]  Such action is imperative in this claim because during the October 2005 DRO hearing, the Veteran testified that he had been treated by a private physician, Dr. R.D.L. for his heart condition for numerous years.  However, there are limited medical records from Dr. R.D.L. associated with the claims file.  In fact, it does not appear that any requests for treatment records have been made by VA directly to Dr. R.D.L., as the appellant has yet to sign and return a properly executed authorization form.  It is also imperative to obtain these reports, if they are available, because R.D.L. has suggested that the Veteran's cause of death was related to the Veteran's military service, although no supporting rationale was provided.  

Given the Veteran's testimony of ongoing treatment with Dr. R.D.L. related to a heart condition, given that a negative response has not yet been received from Dr. R.D.L., and given the appellant's medical status and the uncertainty of her ability to properly execute the needed VA Form 21-4142, the Board finds that remand is necessary for at least one more attempt to obtain those records.  On remand, it should be emphasized to the appellant, via her representative, that a signed authorization for the release of Dr. R.D.L.'s treatment records pertaining to the Veteran is necessary, as those records are essential to her claim.

Additionally, given that Dr. R.D.L. opined in an October 2006 statement that the Veteran's cause of death was related to his exposure to the extreme conditions of North Korea, the Board finds that a nexus opinion is needed to ascertain the relationship, if any, between the Veteran's death and his service.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Board points out that in an August 2009 written statement, the appellant's service representative appears to raise a theory of entitlement to service connection for cause of the Veteran's death due to a lung disability.  In this regard, service treatment records show treatment for pleurisy in January 1947, and the Veteran was apparently found disabled by the Social Security Administration due to COPD sometime around 1988.  Therefore, based on the evidence of record, a medical provider should opine as to whether the Veteran suffered from any service-related lung disability that caused or substantially contributed to his death in June 2006.

The issue of entitlement to burial benefits, on a service-connected or nonservice-connected basis, is deferred pending the completion of the above requested development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Via her representative, afford the appellant another opportunity to submit the necessary authorization to obtain copies of all treatment records pertaining to the Veteran from Dr. R.D.L. in San Antonio, Zambales.  Explain to the appellant and her representative that there appear to be relevant treatment records from Dr. R.D.L. other than those that she has already submitted to VA, and it is essential to her claim that she either: a) obtain the outstanding records herself and submit them to VA; or, b) submit a signed authorization for the release of those pertinent private records.

2.  After any additional medical records are obtained, request a medical opinion from a qualified medical professional regarding the relationship, if any, between the Veteran's death and his service.  The claims file and any relevant medical records contained in Virtual VA or VBMS must be made available to and reviewed by the examiner.  The VA medical provider is specifically requested to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acute myocardial infarction causing death, was related to the his active service. 

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD diagnosed post service is related to service, to include January 1947 treatment for pleurisy, and, if so, whether COPD contributed substantially or materially to the cause of his death.

The opinion report must include a complete rationale for all opinions expressed.  If the medical provider feels that a requested opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the medical provider (i.e. additional facts are required, or the medical provider does not have the needed knowledge or training). 

3.  Thereafter, readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, provide the appellant and her representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



